Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kidaloski (US Patent No. 5386676, referred to as Kidaloski-1) in view of Kidaloski (US Patent No. 4685426, referred to as Kidaloski-2) and Wiederick (US Publication No. 20120279141).
Regarding claim 1, Kidaloski-1 teaches a heat recovery steam generator (HRSG) (1), comprising: a base (Figure 1), a top platform assembly disposed on the base (17, Figure 1), pressure (HP) drum (6A), a low pressure (LP) drum (13A) and an intermediate pressure (IP) drum (10A) but fails to teach a first top platform auxiliary module having a first rectangular frame in which a steam manifold is disposed; a second top platform auxiliary module having a second rectangular frame in which a high pressure (HP) drum is disposed; and a third top platform auxiliary module having a third rectangular frame in which a low pressure (LP) drum and an intermediate pressure (IP) drum are disposed.
[AltContent: textbox (Kidaloski-1: Figure 1)]
    PNG
    media_image1.png
    446
    504
    media_image1.png
    Greyscale


[AltContent: textbox (Kidaloski-2: Figure 1)]
    PNG
    media_image2.png
    392
    574
    media_image2.png
    Greyscale

Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to try to modify the platform of Kidaloski-1 to include a modular design of at least a section per working steam pressure in view of the teachings of Kidaloski-2 to maximize shop assembly and minimize field erection assembly and its associated higher cost and achieve the predictable result of a modular platform design. 
Wiederick teaches a first top platform auxiliary module (80) having a first rectangular frame in which a steam manifold is disposed (paragraph 0070, modular building unit 80 also includes mechanical plant equipment); a second top platform auxiliary module (110) having a second rectangular frame in which a high pressure (HP) drum is disposed (paragraph 0075, may contain different equipment than the modular building unit such that the equipment in the two modular building units 80 and 110 may be 
[AltContent: textbox (Wiederick: Figure 10)]
    PNG
    media_image3.png
    505
    532
    media_image3.png
    Greyscale

Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include a rectangular frame module with mechanical equipment in view of the teachings of Wiederick so they can be transported by road when unassembled.
Additionally, Applicant has not disclosed that having steam manifolds and drums located on different platforms does anything more than produce the predictable result of supporting the necessary components of a HRSG. Since it has been held that rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have 
Regarding claim 2, the combined teachings teach the invention as described above but fail to teach wherein the first rectangular frame, the second rectangular frame, and the third rectangular frame comprise a common length. 
Wiederick further teaches wherein the first rectangular frame (modular building unit), the second rectangular frame (modular building unit), and the third rectangular frame (modular building unit) comprise a common length (paragraph 0092, may be 50 feet long) to be transported by road when unassembled (paragraph 0092).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the first rectangular frame, the second rectangular frame, and the third rectangular frame comprise a common length in view of the teachings of Wiederick to be transported by road when unassembled.
Regarding claim 3, the combined teachings teach the invention as described above but fail to teach wherein the first rectangular frame, the second rectangular frame, and the third rectangular frame comprise a common height.
Wiederick teaches wherein the first rectangular frame (modular building unit), the second rectangular frame (modular building unit), and the third rectangular frame (modular building unit) comprise a common height (paragraph 0092, may be 12 feet high) to be transported by road when unassembled (paragraph 0092).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the first rectangular .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kidaloski (US Patent No. 5386676, referred to as Kidaloski-1) in view of Kidaloski (US Patent No. 4685426, referred to as Kidaloski-2) and Wiederick (US Publication No. 20120279141) as applied to claim 1 and in further view of Abrams (US Publication No. 20080134589).
Regarding claim 4, the combined teachings teach the invention as described above but fail to teach wherein the first rectangular frame comprises a first width, the second rectangular frame comprises a second width, and the third rectangular frame comprises a third width, and wherein the first width is different than the second width and the third width
Abrams teaches wherein the first rectangular frame (paragraph 0175 and 0179, VUC comprises a skeletal frame) comprises a first width, the second rectangular frame (paragraph 0175 and 0179, VUC comprises a skeletal frame) comprises a second width, and the third rectangular frame (paragraph 0175 and 0179, VUC comprises a skeletal frame) comprises a third width, and wherein the first width is different than the second width and the third width (paragraph 0264, virtually any combination of non-standard values for dimension A which, when combined, would total the ISO standard width value of eight feet) to be transported without surrendering the advantages that are obtained by transporting the VUC's as volumetric rectangular blocks using the ISO intermodal transportation system (paragraph 0264).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the frames of the combined teachings to include wherein the first rectangular frame comprises a first width, the second rectangular frame comprises a second width, and the third rectangular frame comprises a third width, and wherein the first width is different than the second width and the third width in view of the teachings of Abrams to be transported without .
Claims 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kidaloski (US Patent No. 5386676, referred to as Kidaloski-1) in view of Kidaloski (US Patent No. 4685426, referred to as Kidaloski-2) and Wiederick (US Publication No. 20120279141) as applied to claim 1 and in further view of Kidaloski (US Patent No. 5339891, referred to as Kidaloski-3). 
Regarding claim 5, as applied to claim 1, the combined teachings teach the invention as described above and further teach on which the first top platform auxiliary module, the second top platform auxiliary module, and the third top platform auxiliary module are disposed but fail to teach wherein the base comprises a plurality of columns, each column having at least one ridge that forms a portion of a plane. 
Kidaloski-3 teaches wherein the base comprises a plurality of columns (21), each column (21) having at least one ridge (70) that forms a portion of a plane (annotated Figure 1) for completing the assembly of the top of the system (column 3 lines 46 to 48).
[AltContent: textbox (Kidaloski-3: Figure 1)]
    PNG
    media_image4.png
    578
    549
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the base comprises a plurality of columns, each column having at least one ridge that forms a portion of a plane in view of the further teachings of Kidaloski-3 for completing the assembly of the top of the system.
Regarding claim 6, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the first top platform auxiliary module having the first rectangular frame and the steam manifold, the second top platform auxiliary module having the second rectangular frame and the HP drum, the third top platform auxiliary module but fails to teach is configured to be lifted from a ground to the base top in a first construction maneuver, is configured to be lifted from the ground to the base top in a second construction maneuver, and is configured to be lifted from the ground to the base top in a third construction maneuver.
 for completing the assembly of the top of the system (column 3 lines 46 to 48). 
Therefore it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teaching to include wherein the base comprises a base top in view of the further teachings of Kidaloski-3 for completing the assembly of the top of the system.
Wiederick further teaches is configured to be lifted from a ground to the base top in a first construction maneuver (paragraph 0071 and 0072, lifting points 94 on each module for a crane), is configured to be lifted from the ground to the base top in a second construction maneuver (paragraph 0071 and 0072, lifting points 94 on each module for a crane), and is configured to be lifted from the ground to the base top in a third construction maneuver (paragraph 0071 and 0072, lifting points 94 on each module for a crane) so that the unit may be lifted and positioned (paragraph 0075).
Therefore it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teaching to include configured to be lifted from a ground to the base top in a construction maneuver in view of the further teachings of Wiederick so that the unit may be lifted and positioned.
	Regarding claim 7, as applied to claim 1, the combined teachings teach the invention as described above but fail to teach wherein the base comprises a base top forming a plane on which the first top platform auxiliary module, the second top platform auxiliary module, and the third top platform auxiliary module are disposed in a row.
Kidaloski-3 further teaches wherein the base comprises a base top (70, top steel) forming a plane on which the first top platform auxiliary module, the second top platform auxiliary module, and the third top platform auxiliary module are disposed in a row (70, column 3 lines 46 to 48, top of system are the modules) for completing the assembly of the top of the system (column 3 lines 46 to 48).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kidaloski (US Patent No. 5386676, referred to as Kidaloski-1) in view of Kidaloski (US Patent No. 4685426, referred to as Kidaloski-2), Wiederick (US Publication No. 20120279141), and Kidaloski (US Patent No. 5339891, referred to as Kidaloski-3) as applied to claim 7 in further view of Haessler (US Patent No. 10060142).
Regarding claim 8, the combined teachings teach the invention as described above and further teaches wherein the base top comprises a perimeter (Kidaloski-2: annotated Figure 1) but fails to teach and wherein the first top platform auxiliary module, the second top platform auxiliary module, and the third top platform auxiliary module extend beyond the perimeter of the base top.
Haessler teaches and wherein the first top platform auxiliary module, the second top platform auxiliary module, and the third top platform auxiliary module extend beyond the perimeter of the base top (column 16 lines 20 to 43) to enable the area of the work surface to be larger than the cross-sectional area of the bottom tower section (column 16 lines 32 to 34).
[AltContent: textbox (Haessler: Figure 1)]
    PNG
    media_image5.png
    794
    468
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the first top platform auxiliary module, the second top platform auxiliary module, and the third top platform auxiliary module extend beyond the perimeter of the base top in view of the teachings of Haessler to enable the area of the work surface to be larger than the cross-sectional area of the bottom tower section.
Claims 9, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kidaloski (US Patent No. 5386676, referred to as Kidaloski-1) in view of Stephenson (US Publication No. 20130305629).
Regarding claim 9, Kidaloski-1 teaches a top platform (17) of a heat recovery steam generator (HRSG) (1) but fails to teach an auxiliary module comprising: a frame; a terminal connection disposed within the frame and configured to couple to a corresponding terminal connection disposed within a base of the HRSG; and a mounting assembly extending outwardly from the frame and configured to receive a mounting feature of the base of the HRSG, the mounting assembly being spaced from the terminal connection a distance; wherein, when the mounting assembly interfaces with the mounting feature, the terminal connection of the top platform auxiliary module is aligned with the corresponding terminal connection.
Stephenson teaches an auxiliary module (cuboid module, paragraph 0073) comprising: a frame (paragraph 0074); a terminal connection disposed within the frame and configured to couple to a corresponding terminal connection disposed within a base of the HRSG (paragraph 0120, a sleeve would allow piping to be coupled; paragraph 0126); and a mounting assembly extending outwardly from the frame and configured to receive a mounting feature of the base of the HRSG (roof adapter 50, paragraph 0117, can connect to beams), the mounting assembly being spaced from the terminal connection a distance; wherein, when the mounting assembly interfaces with the mounting feature, the terminal connection of the top platform auxiliary module is aligned with the corresponding terminal connection (paragraph 0120, aligned at specific intervals to permit passage of mechanical and electrical services from one module to an adjacent module; paragraph 0126) to provide conduits for mechanical and electrical services (paragraph 0120).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify Kidaloski-1 to include an auxiliary module comprising: a frame; 
Regarding claim 10, as applied to claim 9, the combined teachings teach the invention as described above but fails to teach wherein the mounting assembly comprises a first arm, a second arm, and a gap between the first arm and the second arm, wherein the gap between the first arm and the second arm is configured to receive the mounting feature of the base of the HRSG.
Stephenson further teaches wherein the mounting assembly (50) comprises a first arm, a second arm, and a gap between the first arm and the second arm, wherein the gap between the first arm and the second arm (annotated Figure 71) is configured to receive the mounting feature of the base of the HRSG (paragraph 0117, adaptor is connectable to a beam) to permit manufacturing to take place in locations where the cost of manufacturing and labour is lower, thereby reducing manufacturing costs (paragraph 0140).
[AltContent: textbox (Stephenson: Figure 71)] 
    PNG
    media_image6.png
    335
    356
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the mounting assembly comprises a first arm, a second arm, and a gap between the first arm and the second arm, wherein the gap between the first arm and the second arm is configured to receive the mounting feature of the base of the HRSG in view of the further teachings of Stephenson to permit manufacturing to take place in locations where the cost of manufacturing and labour is lower, thereby reducing manufacturing costs.
Regarding claim 11, as applied to claim 10, the combined teachings teach the invention as described above and further teaches wherein the gap between the first arm and the second arm is configured to receive a slide-in plate of the base of the HRSG (Stephenson: annotated Figure 71, Applicant notes in specification slide-in plates are ridges or columns).
Regarding claim 14, as applied to claim 9, the combined teachings teach the invention as described above and further teach wherein the frame comprises a generally rectangular shape (Stephenson: abstract, cuboid module).
	Regarding claim 15, as applied to claim 14, the combined teachings teach the invention as described above and further teach wherein the frame comprises a generally flat bottom surface .
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over (US Patent No. 5386676, referred to as Kidaloski-1) and Stephenson (US Publication No. 20130305629) as applied to claim 9 in further view of Kidaloski (US Patent No. 4685426, referred to as Kidaloski-2).
Regarding claim 12, as applied to claim 9, the combined teachings teach the invention as described above and further teaches wherein the terminal connection comprises a pipe configured to fluidly couple with the corresponding terminal connection and an auxiliary module but fails to teach such that a drum of the top platform auxiliary module is fluidly coupled with a heat exchanger component of the base.
Kidaloski-2 teaches such that a drum (60) of the top platform (104) is fluidly coupled (117) with a heat exchanger component of the base (52, header) to the provision of a shop-assembled combination of top-supported pressure parts, casing, and frame structure in a module that can be readily transported to a remote job site where a plurality of the modules are connected to form a single steam generator (column 1 lines 6 to 13).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include such that a drum of the top platform auxiliary module is fluidly coupled with a heat exchanger component of the base in view of the teachings of Kidaloski-2 to the provision of a shop-assembled combination of top-supported pressure parts, casing, and frame structure in a module that can be readily transported to a remote job site where a plurality of the modules are connected to form a single steam generator.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kidaloski (US Patent No. 5386676, referred to as Kidaloski-1) and Stephenson (US Publication No. 20130305629) as applied to claim 9 in further view of Kidaloski (US Patent No. 5339891, referred to as Kidaloski-3).
Regarding claim 13, as applied to claim 9, the combined teachings teach the invention as described above and further teaches wherein the top platform auxiliary module (17) comprises: a high pressure (HP) drum (6a); or a low pressure (LP) drum (13a) and an intermediate pressure (IP) drum (10a) but fails to teach a steam manifold. 
Kidaloski-3 teaches a steam manifold (48 connected to top steel, column 5 lines 30 to 38) for a novel modular design for heat recovery steam generators in which the module structure is used for packaging, handling, shipping, lifting, and erection (column 3 lines 28 to 31).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include an additional steam manifold in view of the teachings of Kidaloski-3 for a novel modular design for heat recovery steam generators in which the module structure is used for packaging, handling, shipping, lifting, and erection.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kidaloski (US Patent No. 5386676, referred to as Kidaloski-1) in view of Kidaloski (US Patent No. 4685426, referred to as Kidaloski-2) and Wiederick (US Publication No. 20120279141).
Regarding claim 16, Kidaloski-1 teaches a method of constructing a heat recovery steam generator (HRSG) (1), a top platform (17, Figure 1), a base (Figure 1), a high pressure (HP) drum (6A), a low pressure (LP) drum (13A) and an intermediate pressure (IP) drum (10A) but fail to teach auxiliary modules having a frames with generally flat bottom surfaces that combine to form a modular platform or lifting the modules.
Kidaloski-2 teaches a modular design applied to different sections of a HRSG (column 3 lines 3 to 58, including a high, intermediate, low pressure, superheater, and economizer sections), each of which has an upper header component (column 3 lines 10 to 20), and that modular design is known in the art to maximize shop assembly and minimize field erection assembly and its associated higher cost (column 1 line 35 to 39).

Wiederick teaches forming a top platform auxiliary module (80, 110, paragraph 0081 any number of building units) having a frame (24) with a generally flat bottom surface (14, base may be formed of a single plate, paragraph 0055), and having mechanical plant equipment in the frame (paragraph 0070, modular building unit 80 also includes mechanical plant equipment), lifting the top platform auxiliary module to elevation (Figure 5C, paragraph 0067 and 0068) such that the generally flat bottom surface of the top platform auxiliary module (14, base may be formed of a single plate, paragraph 0055) is disposed in a plane (paragraph 0079, figure 10, positioned next to each other with sides of their bases, their end walls and their roofs aligned) so modular units that may be constructed at a manufacturing facility and then be transported to a construction site for assembly (paragraph 0001).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the modular platform design of the combined teachings to include a top platform auxiliary module having a frame with a generally flat bottom surface, having mechanical plant equipment in the frame, and capable of being lifted and disposed in a plane in view of the teachings of Wiederick so modular units that may be constructed at a manufacturing facility and then be transported to a construction site for assembly. 
Additionally, Applicant has not disclosed that having steam manifolds and drums located on different platforms does anything more than produce the predictable result of supporting the necessary components of a HRSG. Since it has been held that rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have .
Claims 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kidaloski (US Patent No. 5386676, referred to as Kidaloski-1) in view of Kidaloski (US Patent No. 4685426, referred to as Kidaloski-2) and Wiederick (US Publication No. 20120279141) as applied to claim 16 and in further view of Stephenson (US Publication No. 20130305629).
Regarding claim 17, the combined teaching teach the invention as described above and further teach wherein disposing the first top platform auxiliary module on the base of the HRSG (Kidaloski-1: Figure 1, 17 sits on 18) and a slide-in plate of the base (Kidaloski-1: 18, Figure 1) but fail to teach comprises engaging a mounting assembly of the first top platform auxiliary module with a slide-in plate of the base.
Stephenson teaches comprises engaging a mounting assembly (50) of the first top platform auxiliary module (paragraph 0073, cuboid module) with a slide-in plate of the base (annotated Figure 71 paragraph 0117, adaptor is connectable to a beam) to permit manufacturing to take place in locations where the cost of manufacturing and labour is lower, thereby reducing manufacturing costs (paragraph 0140).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the platform auxiliary module of the combined teachings to include engaging a mounting assembly of the first top platform auxiliary module with a slide-in plate of the base in in view of the teachings of Stephenson to permit manufacturing to take place in locations where the cost of manufacturing and labour is lower, thereby reducing manufacturing costs.
Regarding claim 18, as applied to claim 17, the combined teaching teach the invention as described above and further teach wherein a top surface of the slide-in plate (Kidaloski-1: 18) of the base forms a part of the plane (Kidaloski-1: Figure 1, 17 sits on the tops of 18).
Regarding claim 19, as applied to claim 17, the combined teaching teach the invention as described above and further teach a slide-in plate (Kidaloski-1: 18) but fails to teach comprising providing a terminal connection of the first top platform auxiliary module at a distance from the mounting assembly of the first top platform auxiliary module, wherein the distance causes the terminal connection to align with a corresponding terminal connection of the base of the HRSG upon engagement of the mounting assembly with the slide-in plate.
Stephenson further teaches comprising providing a terminal connection (paragraph 0120, a sleeve would allow piping to be coupled; paragraph 0126) of the first top platform auxiliary module (cuboid module, paragraph 0073) at a distance from the mounting assembly of the first top platform auxiliary module (cuboid module, paragraph 0073), wherein the distance causes the terminal connection to align with a corresponding terminal connection of the base of the HRSG (paragraph 0120, aligned at specific intervals to permit passage of mechanical and electrical services from one module to an adjacent module; paragraph 0126) upon engagement of the mounting assembly with the slide-in plate (paragraph 0120, where between modules is equivalent to a module to a base) to provide conduits for mechanical and electrical services (paragraph 0120).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include comprising providing a terminal connection of the first top platform auxiliary module at a distance from the mounting assembly of the first top platform auxiliary module, wherein the distance causes the terminal connection to align with a corresponding terminal connection of the base of the HRSG upon .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kidaloski (US Patent No. 5386676, referred to as Kidaloski-1) in view of Kidaloski (US Patent No. 4685426, referred to as Kidaloski-2), Wiederick (US Publication No. 20120279141), and Stephenson (US Publication No. 20130305629) as applied to claim 17 and in further view of Kidaloski (US Patent No. 5370239, referred to as Kidaloski-4) and Heidrich (US Patent No. 6588104).
Regarding claim 20, as applied to claim 17, the combined teaching teach the invention as described above and further teach the first top platform auxiliary module but fails to teach wherein lifting the first top platform auxiliary module to elevation comprises utilizing a first crane engaged with the first top platform auxiliary module from a first side of the first top platform auxiliary module, and a second crane engaged with the first top platform auxiliary module from a second side of the first top platform auxiliary module opposing the first side.
Kidaloski-4 teaches wherein lifting a module to elevation (Figure 5b) comprises engaged with the module (12) from a first side of the module (80), and engaged with the module from a second side (90) of the module opposing the first side (column 80 lines 58 to 63) for the module to have its entire weight supported throughout the structure while being lifted by a lifting means and even while it is being moved laterally into its final erecting position (column 6 lines 31 to 34) but is silent on the number of cranes utilized. 
[AltContent: textbox (Kidaloski-4: Figure 5b)]
    PNG
    media_image7.png
    359
    255
    media_image7.png
    Greyscale

Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the platform auxiliary module of the combined teachings to include wherein lifting a module to elevation comprises engaged with the module from a first side of the module, and engaged with the module from a second side of the module opposing the first side in view of the teachings of Kidaloski-4 for the module to have its entire weight supported throughout the structure while being lifted by a lifting means and even while it is being moved laterally into its final erecting position.
Heidrich teaches the use of multiple cranes in construction of a boiler (column 5 lines 51 to 56) to reduce the building time for steam generators (column 1 line 65 to 67).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the platform auxiliary module of the combined teachings to include the use of multiple cranes in construction of a boiler in view of the teachings of Heidrich to reduce the building time for steam generators.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rüdlinger (US Publication No. 20170350150) teaches an assembly system for modular industrial plants. 

Carroni (US Publication No. 20150000249) teaches the general components of a combined cycle power plant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441.  The examiner can normally be reached on M-R 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762